Citation Nr: 1615581	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  09-47 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2002 to November 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction of the claims file is with the RO in Denver, Colorado.

At the outset, the Board notes that the Veteran was scheduled for a hearing before a Travel Section of the BVA in November 2015.  In October 2015 the Veteran requested that the hearing be rescheduled.  The Veteran was then rescheduled for a video conference hearing on February 3, 2016.  On that date, the Veteran waived his right to a hearing at the Denver Regional Office and requested that his appeal be forwarded to the BVA for a decision.  The Board therefore notes that his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015). 

The Board notes that this appeal is being processed using VA's paperless Virtual VA and Veterans Benefits Management System (VBMS) processing systems.

For the reasons set forth below, the matter currently developed for appeal is being REMANDED to the agency of original jurisdiction (AOJ). VA will notify the Veteran if further action is required on his part.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that his current right shoulder disorder is related to an injury he sustained while in service.  Specifically, the Veteran contends that an injury during basic training in 2002 caused his right shoulder rotator cuff injury.  The Veteran has asserted that in 2002 he began to experience pain in his neck.  In 2006 the Veteran began to experience further problems when he was going for a physical fitness test.  The Veteran contends that at that time there was sharp pain and a popping sensation over the shoulder.  

Private treatment records from June 2008 show that the Veteran had a complete tear of the right labrum from superior to inferior.  Private treatment records from September 2008 confirm that the Veteran had a tear of the posterior glenoid labrum extending to the posterior-superior aspect and also involving the inferior labrum in the right shoulder.

The Veteran was afforded a VA examination in September 2009 to determine the etiology of his shoulder disorder.  In the examination report, the VA examiner indicated that the Veteran did not experience pain on movement.  However, the Veteran has asserted that he does in fact experience pain and indicated that pain varies depending on how much aggravation is placed on the area.  Additionally, the examiner indicated that the Veteran had no history of flare-up  However, the Veteran has indicated that assertion is false and that he is forced to limit shoulder stress in an effort to prevent "flare-ups".  The Veteran has asserted that if irritated, his movements are reduced to half and intense pain follows.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essentially for a proper appellate decision").  Thus, as the medical evidence of record is inadequate to adjudicate the Veteran's claim, to ensure due process, the Board finds that the Veteran's claim for service connection for a right shoulder disorder should be remanded so that a new VA examination and opinion can be obtained to determine the etiology of his condition.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

Furthermore, when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  As the Veteran is seeking entitlement to service connection for a right shoulder disorder, the Board finds that a medical opinion should also be obtained regarding whether the Veteran's degenerative joint and disk disease of the cervical spine caused or aggravates his right shoulder disorder.  See 38 C.F.R. § 3.310 (a disability caused or aggravated by a service-connected disability shall be service-connected).


Accordingly, the case is REMANDED for the following action:

1.   Obtain any updated VA and private treatment records and associate them with the claims file.

2.   After completing the above development, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of any right shoulder disorder.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely than not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability): 

a) that the Veteran's right shoulder disorder had its onset in, or is otherwise attributable to, his active duty military service, to include an injury during physical training in June 2002. 

b) that the Veteran's right shoulder disorder is proximately due to or aggravated (beyond natural progression) by his degenerative joint and disk disease of the cervical spine.

In providing these opinions, the examiner must acknowledge the June 2008 MRI results that indicate a tear of the posterior glenoid labrum extending to the posterior-superior aspect and also involving the inferior labrum in the Veteran's right shoulder.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 


If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.   After completion of the above, the RO must readjudicate the claims.  If the issues remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






